


Exhibit 10.17

 

AMERIPRISE FINANCIAL SENIOR EXECUTIVE SEVERANCE PLAN

 

As Amended and Restated Effective January 1, 2012

 

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL SENIOR EXECUTIVE SEVERANCE PLAN

 

INTRODUCTION

 

The Board of Directors of Ameriprise Financial, Inc. established the Ameriprise
Financial Senior Executive Severance Plan (hereinafter referred to as the
“Plan”), effective as of September 30, 2005, to provide for severance benefits
for certain eligible senior executives of Ameriprise Financial, Inc. whose
employment is terminated under certain conditions. Severance benefits under the
Plan are to be provided to such eligible executives in exchange for a signed
agreement that includes a release of all claims.  The Plan has been amended from
time to time in the past, and is now amended and restated as set forth herein
effective as of January 1, 2012.

 

--------------------------------------------------------------------------------


 

ARTICLE ONE
DEFINITIONS

 

1.1                               “Affiliated Company” means any corporation
which is a member of a controlled group of corporations (determined in
accordance with Section 4l4(b) of the Code) of which the Company is a member and
any other trade or business (whether or not incorporated) which is controlled
by, or under common control (determined in accordance with Section 4l4(c) of the
Code) with the Company.

 

1.2                               “Annual Cash Award” means, with respect to an
Employee, the award, if any, under the applicable annual incentive cash award
plan, program or arrangement that such Employee is participating in for the year
in which such Employee undergoes a Termination of Employment.

 

1.3                               “Base Salary” means the regular basic cash
remuneration before deductions for taxes and other items withheld, payable to an
Employee for services rendered to the Company, but not including pay for
bonuses, incentive compensation, special pay, awards or commissions.

 

1.4                               “Board of Directors” means the board of
directors of the Company.

 

1.5                               “Bonus” means the average annual cash
incentives paid to an Employee in the last three years, excluding the year of
the Employee’s Termination of Employment, over and above Base Salary earned and
paid in cash or otherwise, under any executive bonus or sales incentive plan or
other incentive program of the Company.

 

1.6                               “Change in Control” has the meaning set forth
in the Ameriprise Financial 2005 Incentive Compensation Plan, as amended;
provided that, notwithstanding anything to the contrary therein, a Change in
Control shall not be deemed to occur under the Plan as a result of any event or
transaction to the extent that treating such event or transaction as a Change in
Control would cause any tax to become due under Section 409A.

 

1.7                               “Code” means the Internal Revenue Code of
1986, as amended from time to time, and all regulations, interpretations and
administrative guidance issued thereunder.

 

1.8                               “Committee” means the Compensation and
Benefits Committee of the Board of Directors or any committee established and
appointed by the Board of Directors or by a committee of the Board of Directors,
or any successor committee appointed by the Board of Directors to administer the
Plan.

 

1.9                               “Company” means Ameriprise Financial, Inc., a
Delaware corporation, its successors and assigns.

 

1.10                       “Comparable Position” means a job with the Company,
an Affiliated Company or successor company at the same or higher Total Cash
Compensation as an

 

3

--------------------------------------------------------------------------------


 

Employee’s current job and at a work location within reasonable commuting
distance from an Employee’s home, as determined by the Company (or, in the event
of a claim for Plan benefits disputing the characterization of a position as
“Comparable,” the Committee). For Employees in a qualifying international
expatriate program adopted by the Company, “Comparable Position” means a job
with the Company, an Affiliated Company or successor company at the same or
higher Total Cash Compensation as an Employee’s current job and at a work
location in the Employee’s country of assignment, home country or career base
country.

 

1.11                        “Constructive Termination” means resignation or
other Termination of Employment by an Employee from the Company as a result of
one or more of the following without the Employee’s written consent within two
(2) years after a Change in Control (each of the following, a “Good Reason”):

 

(a)           any reduction in the Employee’s overall total compensation
opportunity, including, but not limited to, base salary, annual cash incentive
opportunity and long term incentive opportunity, in each case from that in
effect immediately prior to the Change in Control;

 

(b)           the Company’s requirement that the Employee be based more than
thirty-five (35) miles from the Employee’s primary residence and more than fifty
(50) miles from the location at which the Employee was based immediately prior
to the Change in Control; or

 

(c)           a significant reduction in the Employee’s position, title, duties,
or responsibilities from those in effect immediately prior to the Change in
Control.

 

The Employee shall notify the Company within ninety (90) days after the
occurrence of an event giving rise to a Good Reason and the Company shall have
thirty (30) days to remedy the condition, and if remedied by the Company within
such thirty- (30-) day period, no Good Reason shall exist on account of the
remedied event. A “Constructive Termination” is intended to qualify as an
involuntary separation from service for purposes of Section 409A, and this
definition of “Constructive Termination” shall be administered and interpreted
consistent with such intention.

 

1.12                        “Defined Termination” means a Termination of
Employment of an Employee within two (2) years after a Change in Control that
occurs as a result of either:

 

(a)           an Involuntary Termination; or

 

(b)           a Constructive Termination.

 

1.13                        “Disability” has the meaning set forth in
Section 409A.

 

1.14                        “Employee” means a member of the Company’s executive
leadership team, as defined by the Committee, who is paid through the payroll
function of the

 

4

--------------------------------------------------------------------------------


 

Company (as opposed to the accounts payable function of the Company) and holds a
position that is identified on a Schedule A to the Plan, as such schedule may be
amended from time to time.

 

1.15                        “ERISA” means the Employee Retirement Income
Security Act of l974, as amended from time to time, and all regulations,
interpretations and administrative guidance issued thereunder.

 

1.16                        “Good Cause” means a discontinuance of an Employee’s
employment by the Company upon one of the following:

 

(a)           an Employee’s Willful and continued failure to adequately perform
substantially all of the Employee’s duties with the Company;

 

(b)           an Employee’s Willful engagement in conduct which is demonstrably
and materially injurious to the Company or an affiliate thereof, monetarily or
otherwise; or

 

(c)           an Employee’s conviction of, or entering a plea of guilty or nolo
contendere to (i) a felony or (ii) any misdemeanor that disqualifies an Employee
from employment with the Company.

 

1.17                        “Involuntary Termination” means any involuntary
Termination of Employment by the Company for reasons other than Good Cause
within two (2) years after a Change in Control.

 

1.18                        “Leave of Absence” means the period during which an
Employee is absent from work pursuant to a leave of absence granted by the
Company, and a Leave of Absence shall not constitute a Termination of
Employment.

 

1.19                        “Person” means a “person” as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including any “group” within the meaning of
Section 13(d)(3) under the Exchange Act.

 

1.20                        “Plan” means the Ameriprise Financial Senior
Executive Severance Plan, as set forth herein and as hereafter amended from time
to time.

 

1.21                        “Pro-Rata Annual Cash Award” means a pro rata
payment of the Annual Cash Award for any calendar year for which an Employee
would have been eligible for an Annual Cash Award but for the Employee’s
Termination of Employment during such calendar year that resulted in the
Employee’s eligibility for benefits under this Plan. The Pro-Rata Annual Cash
Award will be equal to the actual Annual Cash Award that would have been paid to
such Employee (based on the actual performance of the Company for the year of
termination) but for his Termination of Employment, multiplied by a fraction,
the numerator of which is the number of months of employment during the calendar
year, and the denominator of which is twelve. For purposes of determining the
number of months of employment during any calendar year, an Employee will be
given

 

5

--------------------------------------------------------------------------------


 

credit for a month only if the Employee is employed by the Company on the last
business day of such month.

 

1.22                        “Retirement” means a Termination of Employment that
qualifies as a normal or deferred retirement as defined in and meeting the terms
and conditions of the Ameriprise Financial Retirement Plan, as amended, or any
successor plan thereto.

 

1.23                        “Section 409A” means Section 409A of the Code, and
the Treasury Regulations promulgated and other official guidance issued
thereunder.

 

1.24                        “Separation Period” means the period of time over
which an Employee receives severance benefits under the Plan in biweekly or
other installment payments.

 

1.25                        “Termination of Employment” means the date on which
an Employee undergoes a “separation from service” from the Company, as defined
under Section 409A, and as determined in accordance with the Company’s Policy
Regarding Section 409A Compliance.

 

1.26                        “Total Cash Compensation” means an Employee’s Base
Salary and any Bonus.

 

1.27                        “Willful” means that an act or failure to act on an
Employee’s part is done, or omitted to be done, by the Employee in a manner that
is not in good faith, and that is without reasonable belief that such action or
omission was in the best interests of the Company.

 

1.28                        The masculine pronoun shall be construed to mean the
feminine and the singular shall be construed to mean the plural, wherever
appropriate herein.

 

1.29                        Headings in this document are for identification
purposes only and do not constitute a part of the Plan.

 

6

--------------------------------------------------------------------------------


 

ARTICLE TWO
ELIGIBILITY TO RECEIVE BENEFITS

 

2.1                               Eligibility to Receive Benefits. Each Employee
shall be eligible to receive benefits under the Plan in the event such Employee
undergoes a Termination of Employment from the Company for one of the following
reasons:

 

2.1.1                     Reduction in force;

 

2.1.2                     Position elimination;

 

2.1.3                     Office closing;

 

2.1.4                     Mutually satisfactory resignation;

 

2.1.5                     Relocation of an Employee’s current position that does
not meet the definition of Comparable Position; or

 

2.1.6                     Defined Termination, as defined in Section 1.12,
(applicable only within two (2) years after a Change in Control), and
notwithstanding any provision of Section 2.3.

 

2.2                               Limitations on Eligibility.

 

2.2.1                     An Employee’s resignation only qualifies as a
“mutually satisfactory resignation” for purposes of Section 2.1.4 if the Company
would have terminated the Employee’s services if the Employee did not
voluntarily resign, and the Employee was aware of that fact. A “mutually
satisfactory resignation” is intended to qualify as an involuntary separation
from service for purposes of Section 409A, and this definition of “mutually
satisfactory resignation” shall be administered and interpreted consistent with
such intention.

 

2.2.2                     In the event an Employee who is otherwise eligible to
receive benefits under the Plan is offered a Comparable Position (whether the
position is accepted or rejected by the Employee), he will not be eligible to
receive benefits under the Plan. In addition, an Employee is not eligible to
receive benefits under the Plan if the Employee accepts any position in the
Company, an Affiliated Company or successor company (regardless of whether it is
a Comparable Position). An Employee who is offered or placed on a temporary
layoff status (often referred to as a furlough) with reduced or no pay for a
period of less than six (6) months during which time the Employee continues to
participate in certain benefit plans as determined by the Company is not
eligible to receive benefits under the Plan.

 

7

--------------------------------------------------------------------------------


 

2.3                               Ineligibility to Receive Benefits. An Employee
is ineligible to receive benefits under the Plan in the event such Employee
undergoes a Termination of Employment from the Company for a reason other than
those enumerated in Section 2.1 above, including, but not limited to, the
following:

 

2.3.1                     Voluntary resignation;

 

2.3.2                     Failure to report for work;

 

2.3.3                     Failure to return from leave;

 

2.3.4                     Return from a Leave of Absence which extends beyond
the policy reinstatement period, if applicable, and no position is available;

 

2.3.5                     Excessive absenteeism or lateness;

 

2.3.6                     Merger, acquisition, sale, transfer, outsourcing or
reorganization of all or part of the Employing Company that does not constitute
a Change in Control where either (i) a Comparable Position is offered with, or
(ii) the Employee accepts any position (regardless of whether it is a Comparable
Position) with, a successor company, whether affiliated or unaffiliated with the
Employing Company, including an outside contractor, and whether or not the
successor company participates in the Plan;

 

2.3.7                     Violation of a policy or procedure of the Company,
insubordination, unwillingness to perform the duties of a position, or other
misconduct;

 

2.3.8                     Retirement, including the acceptance of any Company
sponsored retirement incentive; provided, however, that in the event an Employee
is otherwise eligible for a severance pay benefit in accordance with Section 2.1
above and also eligible for Retirement, the Employee shall be eligible to
receive benefits under the Plan in accordance with Article Three below;

 

2.3.9                     Death; or

 

2.3.10              Disability.

 

8

--------------------------------------------------------------------------------

 

ARTICLE THREE
AMOUNT OF BENEFITS

 

3.1                               Severance Benefits. The formula for
determining an Employee’s severance benefit payment shall be calculated by first
adding together: (i) the Employee’s annual Base Salary in effect immediately
prior to the date of Termination of Employment (or if the Employee undergoes a
Termination of Employment pursuant to Section 1.11(a), the Employee’s annual
Base Salary that was in effect immediately before such reduction in Base
Salary); and (ii) the Employee’s Bonus. The sum of subsections (i) and
(ii) above shall then be divided by fifty-two (52) to calculate the weekly
severance benefit. The amount of the total severance benefit to which an
Employee may be entitled is set out in Schedule A to the Plan.

 

3.2                               Special Retirement Program Contributions. An
Employee eligible for benefits under the Plan due to a Defined Termination
shall, in addition to the benefits provided above in Section 3.1, receive the
value of Company contributions that would have been made to the Ameriprise
Financial Retirement Plan, Ameriprise Financial 401(k) Plan, Ameriprise
Financial Supplemental Retirement Plan or other similar plans adopted by the
Company, for the period during which the Employee is receiving weekly severance
payments under this Plan. Effective on the date of the Defined Termination, this
amount will be credited to the Employee’s book reserve account in the Ameriprise
Financial Supplemental Retirement Plan, consistent with the terms of such plan,
and paid in accordance with the terms of such plan.

 

3.3                               Limitations on Amount of Severance Benefits.
Severance benefits payable under the Plan shall be inclusive of and offset by
any other severance, redundancy or termination payment made by the Company to an
Employee, including, but not limited to, any amounts paid pursuant to federal,
state, local or foreign government worker notification (e.g., Worker Adjustment
and Retraining Notification Act) or office closing requirements, any amounts
owed the Employee pursuant to a contract with the Company (unless the contract
specifically provides otherwise) and amounts paid to an Employee placed in a
temporary layoff status (often referred to as a furlough) which immediately
precedes the commencement of the severance payments.

 

3.4                               Pro-Rata Cash Award. In addition to the
severance benefit under Section 3.1 above, such Employee shall be entitled to a
Pro-Rata Annual Cash Award.

 

3.5                               Reemployment. In the event an Employee is
reemployed by the Company or an Affiliated Company within the period covered by
the schedule of severance benefits in Section 3.1 above, the severance benefits,
if any, that are in excess of the number of weeks between the Termination of
Employment and the rehire date shall be repaid by the Employee or withheld by
the Company, as the case may be;

 

9

--------------------------------------------------------------------------------


 

and any benefits withheld or repaid shall be forfeited by the terminating
Employee.

 

3.6                               Withholding Tax. The Company shall deduct from
the amount of any payment pursuant to the Plan, any amount required to be
withheld by the Company by reason of any law or regulation, for the payment of
taxes or otherwise to any federal, state, local or foreign government. In
determining the amount of any applicable tax, the Company shall be entitled to
rely on the number of personal exemptions on the official form(s) filed by the
Employee with the Company for purposes of income tax withholding on regular
wages.

 

3.7                               Requirement of Signed Agreement. Receipt of
severance benefits under the Plan is conditioned upon the Employee signing and
not revoking an agreement with the Company in a form satisfactory to the Company
and in accordance with the requirements of applicable law (the “Agreement”). The
Agreement must include a release of claims and may include whatever other terms
the Company deems appropriate, including restrictive covenants. If the terms of
the Agreement are found to be legally unenforceable, the Employee must return
any severance benefits paid pursuant to Sections 3.1 and 3.2 of the Plan plus
the value of any long term incentive awards which vested during the Separation
Period; provided, however, that in the event the Employee has a Defined
Termination, such restrictive covenants shall: (a) be reasonable under the
applicable facts and circumstances; (b) include the following (i)
non-solicitation of customers and employees; (ii) confidentiality of business
data; (iii) full release of claims; and (iv) non-denigration of the Company and
its Affiliated Companies, and their officers, directors and agents and (c) not
include any non-competition limitations. Notwithstanding anything herein to the
contrary, the Company shall, for a period of two (2) years and one (1) day
following a Change in Control, be prohibited from entering into any agreement
with an Employee, which contains a more expansive Competitor List (as provided
in Paragraph 2 of the Consent to the Application of Forfeiture and Detrimental
Conduct Provisions to Long-Term Incentive Awards relating to awards issued under
the Ameriprise Financial 2005 Incentive Compensation Plan) than that which was
in effect for such Employee immediately prior to the date of such Change in
Control. If an Employee has already signed an Agreement as required by this
Section 3.7 prior to the date of a Change in Control, the Employee is not
eligible to receive any benefits that would otherwise be triggered by a Change
in Control.

 

3.8                               Excise Tax.

 

(a)           This Section 3.8 shall apply in the event of a Change in Control,
as defined in Section 1.6 hereof.

 

(b)           In the event that any payment or benefit received or to be
received by an Employee from the Company or any Affiliated Company in connection
with a Change in Control or such Employee’s Termination of Employment (such
payments and benefits, hereinafter referred to collectively as the “Payments”),
is

 

10

--------------------------------------------------------------------------------


 

or will be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, then the Payments shall be reduced to the extent
necessary so no portion of the Payments is subject to the Excise Tax, but only
if the net amount of all Payments, after reduction (including subtraction of the
net amount of federal, state, and local income and employment taxes on the
reduced Payments) is greater than or equal to the net amount of the original
Payments before reduction (but after subtracting the net amount of federal,
state, local income and employment taxes on such Payments, as well as the amount
of Excise Tax to which the Employee would be subject on the amount of the
unreduced Payments). For purposes of making the reduction of amounts payable
under this Section, such amounts will be reduced in compliance with the
requirements of Section 409A and in the following order: (1) any cash
compensation under Section 3.1; (2) any Special Retirement Program Contributions
under Section 3.2; and (3) any health or welfare benefits under Section 4.1.4. 
Reductions of such amounts will take place in the chronological order with
respect to which such amounts would be paid from the date of the Employee’s
Termination of Employment.

 

(c)           For purposes of determining whether the Payments will be subject
to the Excise Tax and the amount of such Excise Tax: (i) all payments and
benefits received or to be received by an Employee in connection with such
Change in Control or such Employee’s Termination of Employment (whether pursuant
to the terms of the Plan or any other plan, arrangement or agreement with the
Company, any Affiliated Company or any Person (as such term is defined in
Section 1.19) whose actions result in such Change in Control of the Company
shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of the accounting firm
which was, immediately prior to the Change in Control, the Company’s independent
auditor, or if that firm refuses to serve, by another qualified firm, whether or
not serving as independent auditors, designated by the Committee (the
“Auditor”), such payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of Section 280G(b)(4)(A) of the Code;
(ii) no portion of the Payments the receipt or enjoyment of which the Employee
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account; (iii) all “excess parachute payments” within the meaning of
Section 280G(b)(l) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of the Auditor, such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the Base
Amount (within the meaning of Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax; and
(iv) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code and regulations or other guidance thereunder. 
The Auditor will be paid reasonable compensation by the Company for its
services.

 

11

--------------------------------------------------------------------------------


 

(d)           For purposes of determining whether any Payments shall be reduced,
the Employee shall be deemed to pay federal income tax at the highest marginal
rate of federal income taxation (and state and local income taxes at the highest
marginal rate of taxation in the state and locality of such Employee’s
residence, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes) in the calendar year in
which the Excise Tax is incurred.

 

(e)           As soon as practicable following a Change in Control, but in no
event later than 30 days thereafter, the Company shall provide to each Employee,
a written statement setting forth the manner in which the Payments with respect
to such Employee were calculated and the basis for such calculations, including,
without limitation, any opinions or other advice the Company has received from
the Auditor or other advisors or consultants (and any such opinions or advice
which are in writing shall be attached to the statement).

 

12

--------------------------------------------------------------------------------


 

ARTICLE FOUR
METHOD OF PAYMENT

 

4.1                               Payment.

 

4.1.1                     No severance benefits shall be paid to the Employee
during the six-month period following his or her Termination of Employment.

 

4.1.2                     The amount the Employee would have received during the
six-month period following the Employee’s Termination of Employment had the
severance benefits been paid in biweekly installments during such six-month
period shall be paid to the Employee in a lump sum on the first payroll date
immediately following the first day of the seventh month following the
Employee’s Termination of Employment.

 

4.1.3                     The balance of the severance benefits to be paid for
the remainder of the Separation Period following the expiration of the six-month
period shall be paid in biweekly installments, commencing with the first payroll
period immediately following the expiration of the six-month period.

 

4.1.4                     Notwithstanding anything in the Plan to the contrary,
if the Employee undergoes a Termination of Employment within two (2) years
following a Change in Control and if the Employee receives lump-sum severance
pursuant to the Plan, to the extent permitted under Section 409A, the Employee
shall continue to be eligible to receive benefits under the Company’s medical
and dental plans for a number of weeks equal to the number of weekly severance
benefit payments determined pursuant to Section 3.1 above (including any
resolution referred to therein), such benefits to be substantially identical to
the benefits provided to other employees who remain in active employment status
on substantially the same terms and conditions as apply to such active employees
(including without limitation, any requirement that the Employee pay premiums or
other similar costs).

 

4.2                               Inactive Employment Status. During the
Separation Period (where severance benefits are paid in biweekly or other
installments) the Employee receiving such payments generally will remain in an
inactive employment status until receipt of such payments is completed, at which
time such inactive status will be terminated. During the Separation Period,
certain other employee benefits may be continued to the extent permitted under
Section 409A and the terms of the governing plan documents, payment for which
shall be deducted from such severance payments in accordance with the Employee’s
previously elected benefit coverage. During the Separation Period, the Company
reserves the right to continue other programs such as the Ameriprise Financial
2005 Incentive Compensation Plan and the Perquisite Program in accordance with
its policies, which may be changed or terminated from time to time. Nothing in
this section shall create a contract to

 

13

--------------------------------------------------------------------------------


 

provide such benefits or entitle any person to benefits not provided pursuant to
the terms of the relevant plan.

 

4.3                               Death. In the event an Employee dies before
full receipt of severance benefits payable under the Plan, the remaining
severance benefits will be paid to the legal representative of such Employee’s
estate in a lump sum within 90 days of the date of the Employee’s death, or such
later date as is permissible under Section 409A.

 

4.4                               Payment of Pro-Rata Annual Cash Award.  The
Pro-Rata Annual Cash Award shall be paid when Annual Cash Awards are generally
paid to the Company’s executives for the year that the Termination of Employment
occurred, but in no event later than March 15th of the year following the year
in which the Annual Cash Award was earned.

 

14

--------------------------------------------------------------------------------


 

ARTICLE FIVE
ADMINISTRATION OF THE PLAN

 

5.1                               Powers of the Company. The Company shall have
such powers, authorities and discretion as are necessary or appropriate in order
to carry out its duties under the Plan, including, but not limited to, the
power:

 

5.1.1                     To obtain such information as it shall deem necessary
or appropriate in order to carry out its duties under the Plan;

 

5.1.2                     To make determinations with respect to the grounds for
Termination of Employment of any Employee; and

 

5.1.3                     To establish and maintain necessary records.

 

5.2                               Company Authority. Nothing contained in the
Plan shall be deemed to qualify, limit or alter in any manner the Company’s sole
and complete authority and discretion to establish, regulate, determine or
modify at any time, the terms and conditions of employment, including, but not
limited to, levels of employment, hours of work, the extent of hiring and
employment termination, when and where work shall be done, marketing of its
products, or any other matter related to the conduct of its business or the
manner in which its business is to be maintained or carried on, in the same
manner and to the same extent as if the Plan were not in existence.

 

5.3                               Committee Duties and Powers. The Committee
shall be responsible for the general administration and interpretation of the
Plan and the proper execution of its provisions and shall have full discretion
to carry out its duties.  The Committee shall be the “Administrator” of the Plan
and shall be, in its capacity as Administrator, a “Named Fiduciary,” as such
terms are defined or used in ERISA. For the purposes of carrying out its duties
as Administrator, the Committee may, in its sole discretion, allocate its
responsibilities under the Plan among its members, and may, in its sole
discretion, designate persons other than members of the Committee to carry out
such of its responsibilities under the Plan as it may deem fit. In addition to
the powers of the Committee specified elsewhere in the Plan, the Committee shall
have all discretionary powers necessary to discharge its duties under the Plan,
including, but not limited to, the following discretionary powers and duties:

 

5.3.1                     To interpret or construe the Plan, and resolve
ambiguities, inconsistencies and omissions;

 

5.3.2                     To make and enforce such rules and regulations and
prescribe the use of such forms as it deems necessary or appropriate for the
efficient administration of the Plan; and

 

15

--------------------------------------------------------------------------------


 

5.3.3                     To decide all questions on appeal concerning the Plan
and the eligibility of any person to receive benefits under the Plan.

 

5.4                               Determinations. The determination of the
Committee as to any question involving the general administration and
interpretation or construction of the Plan (including a determination with
respect to the outcome of a claim for benefits) shall be within its sole
discretion and shall be final, conclusive and binding on all persons, except as
otherwise provided herein or by law.

 

5.5                               Claims Procedures.

 

5.5.1                     Presentation of Claim.  Within thirty (30) days from
the date of an Employee’s Termination of Employment, the Company shall furnish
such Employee either an agreement offering severance benefits under the Plan or
notice of such Employee’s ineligibility for or denial of severance benefits,
either in whole or in part.

 

Any Employee or the beneficiary of a deceased Employee (such Employee or
Employee’s beneficiary being referred to below as a “Claimant”) may deliver to
the Committee a written claim for a determination with respect to the amounts
payable to such Claimant pursuant to the Plan.  If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within 60
days after such notice was received by the Claimant.  The claim must state with
particularity the determination desired by the Claimant.  All other claims must
be made within 180 days of the date on which the event that caused the claim to
arise occurred.  In the case of a claim for benefits by a Claimant who was not
provided with a notice, the 180 day period is measured from the 30th day after
Termination of Employment. The claim must state with particularity the
determination desired by the Claimant.

 

5.5.2                     Notification of Decision.  The Committee shall
consider a Claimant’s claim within a reasonable time, and shall notify the
Claimant in writing within 90 days after the Committee’s receipt of the claim,
unless special circumstances require an extension of time for processing the
claim.  The notice shall state:  (a) that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or (b) that the
Committee has reached a conclusion contrary, in whole or in part, to the
Claimant’s requested determination, and such notice must set forth in a manner
calculated to be understood by the Claimant:  (i) the specific reason(s) for the
denial of the claim, or any part of it; (ii) specific reference(s) to pertinent
provisions of the Plan upon which such denial was based; (iii) a description of
any additional material or information necessary for the Claimant to perfect the
claim, and an explanation of why such material or information is necessary; and
(iv) an explanation of the claim review procedure set forth in Section 5.5.3 and
a statement of the

 

16

--------------------------------------------------------------------------------


 

Claimant’s right to bring a civil action under Section 502(a) of ERISA if the
claim is denied upon review.

 

If an extension is required, written notice of the extension shall be furnished
by the Committee to the Claimant within the initial 90-day period and in no
event shall such an extension exceed a period of 90 days from the end of the
initial 90-day period. Any extension notice shall indicate the special
circumstances requiring the extension and the date on which the Committee
expects to render a decision on the claim.

 

5.5.3                     Review of a Denied Claim.  Within 60 days after
receiving a notice from the Committee that a claim has been denied, in whole or
in part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Committee a written request for a review of the denial of the claim. 
In connection with the review, the Claimant (or the Claimant’s duly authorized
representative):  (a) may review pertinent documents; (b) may submit written
comments or other documents; and/or (c) may request a hearing, which the
Committee, in its sole discretion, may grant.

 

5.5.4                     Decision on Review.  The Committee shall render its
decision on review promptly, and not later than 60 days after the filing of a
written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Committee’s
decision must be rendered within 120 days after such date.  Such decision must
be written in a manner calculated to be understood by the Claimant, and it must:
(a) state the specific reasons for the decision; (b) provide specific
reference(s) to the pertinent Plan provisions upon which the decision was based;
(c) inform the Claimant that he or she is entitled, upon request and free of
charge, reasonable access to, and copies of, relevant documents and other
relevant information, and (d) inform the Claimant of his or her right to bring
suit under Section 502(a) of ERISA now that his or her claim has been denied on
appeal.  All decisions on review shall be final and binding with respect to all
concerned parties.

 

17

--------------------------------------------------------------------------------


 

ARTICLE SIX
ADOPTING COMPANIES AND PLAN MERGERS

 

6.1                               Adopting Companies. Any corporation which
succeeds to the business and assets of the Company or any part of its
operations, may by appropriate resolution adopt the Plan and shall thereupon
succeed to such rights and assume such obligations hereunder as the Company and
said corporation shall have agreed upon in writing.

 

18

--------------------------------------------------------------------------------


 

ARTICLE SEVEN
AMENDMENT AND TERMINATION

 

7.1                               Right to Amend or Terminate. The Company
reserves the right, by action of the Board of Directors or the Committee, to
amend or terminate the Plan in whole or in part at any time and from time to
time, and any amendment or effective date of termination may be given
retroactive effect; provided, however, that the Plan may not be amended or
terminated if such amendment or termination would cause the Plan to fail to
comply with, or cause an Employee to be subject to tax under, the provisions of
Section 409A.  The foregoing sentence to the contrary notwithstanding, for a
period of two (2) years and one (1) day after the date of an occurrence of a
Change in Control, neither the Board of Directors nor the Committee may
terminate the Plan or amend the Plan in a manner that is detrimental to the
rights of any Employee receiving severance benefits under the Plan without his
or her written consent.

 

7.2                               Limitation on Benefits. In the event the
Company terminates the Plan as provided in this Article Seven, no Employee shall
be entitled to receive benefits hereunder for employment either before or after
such action.

 

19

--------------------------------------------------------------------------------

 

ARTICLE EIGHT
FINANCIAL PROVISIONS

 

8.1                               Funding. All severance benefits payable under
the Plan shall be payable and provided for solely from the general assets of the
Company in accordance with the Plan, at the time such severance benefits are
payable, unless otherwise determined by the Company. The Company shall not
establish any special or separate fund or make any other segregation of assets
to assure the payment of any severance benefits under the Plan.

 

20

--------------------------------------------------------------------------------


 

ARTICLE NINE
LIABILITY AND INDEMNIFICATION

 

9.1                               Standard of Conduct. To the extent permitted
by ERISA and other applicable law, no member of the Committee (which term, as
used in this Article Nine, shall include any employee of the Company designated
to carry out any responsibility of the Committee pursuant to Section 5.3 above)
shall be liable for anything done or omitted to be done by him in connection
with the Plan, unless the member failed to act (i) in good faith and (ii) for a
purpose which such member reasonably believed to be in accordance with the
intent of the Plan. The Company hereby indemnifies each person made, or
threatened to be made, a party to an action or proceeding, whether civil or
criminal, or against whom any claim or demand is made, by reason of the fact
that he, his testator or intestate, was or is a member of the Committee, against
judgments, fines, amounts paid in settlement and reasonable expenses (including
attorney’s fees) actually and necessarily incurred as a result of such action or
proceeding, or any appeal therein, or as a result of such claim or demand, if
such member of the Committee acted in good faith for a purpose which he
reasonably believed to be in accordance with the intent of the Plan and, in
criminal actions or proceedings, in addition, had no reasonable cause to believe
that his conduct was unlawful. Any reimbursements shall be paid to a member of
the Committee in accordance with the Company’s Policy Regarding Section 409A
Compliance.

 

9.2                               Presumption of Good Faith. The termination of
any such civil or criminal action or proceeding or the disposition of any such
claim or demand, by judgment, settlement, conviction or upon a plea of nolo
contendere, or its equivalent, shall not in itself create a presumption that any
such member of the Committee did not act (i) in good faith and (ii) for a
purpose which he reasonably believed to be in accordance with the intent of the
Plan.

 

9.3                               Successful Defense. A person who has been
wholly successful, on the merits or otherwise, in the defense of a civil or
criminal action or proceeding or claim or demand of the character described in
Section 9.1 above shall be entitled to indemnification as authorized in such
Section 9.1.

 

9.4                               Unsuccessful Defense. Except as provided in
Section 9.3 above, any indemnification under Sections 9.1 and 9.2 above, unless
ordered by a court of competent jurisdiction, shall be made by the Company only
if authorized in the specific case:

 

9.4.1                     By the Board of Directors acting by a quorum
consisting of directors who are not parties to such action, proceeding, claim or
demand, upon a finding that the member of the Committee has met the standard of
conduct set forth in Section 9.1 above; or

 

21

--------------------------------------------------------------------------------


 

9.4.2                     If a quorum under Section 9.4.1 above is not
obtainable with due diligence:

 

(a)           By the Board of Directors upon the opinion in writing of
independent legal counsel (who may be counsel to the Company) that
indemnification is proper in the circumstances because the standard of conduct
set forth in Section 9.1 above has been met by such member of the Committee; or

 

(b)           By the shareholders of the Company upon a finding that the member
of the Committee has met the standard of conduct set forth in such Section 9.1
above.

 

9.5                               Advance Payments. Expenses incurred in
defending a civil or criminal action or proceeding or claim or demand may be
paid by the Company in advance of the final disposition of such action or
proceeding, claim or demand, if authorized in the manner specified in
Section 9.4 above, except that, in view of the obligation of repayment set forth
in Section 9.6 below, there need be no finding or opinion that the required
standard of conduct has been met.

 

9.6                               Repayment of Advance Payments. All expenses
incurred in defending a civil or criminal action or proceeding, claim or demand,
which are advanced by the Company under Section 9.5 above shall be repaid upon
demand by the Company in case the person receiving such advance is ultimately
found, under the procedures set forth in this Article Nine, not to be entitled
to indemnification or, where indemnification is granted, to the extent the
expenses so advanced by the Company exceed the indemnification to which he is
entitled.

 

9.7                               Right to Indemnification. Notwithstanding the
failure of the Company to provide indemnification in the manner set forth in
Section 9.4 or 9.5 above, and despite any contrary resolution of the Board of
Directors or of the shareholders in the specific case, if the member of the
Committee has met the standard of conduct set forth in Section 9.1 above, the
person made or threatened to be made a party to the action or proceeding or
against whom the claim or demand has been made, shall have the legal right to
indemnification from the Company as a matter of contract by virtue of this Plan,
it being the intention that each such person shall have the right to enforce
such right of indemnification against the Company in any court of competent
jurisdiction.

 

22

--------------------------------------------------------------------------------


 

ARTICLE TEN
MISCELLANEOUS

 

10.1                        No Right to Continued Employment. Nothing in the
Plan shall be construed as giving any Employee the right to be retained in the
employ of the Company or any right to any payment whatsoever, except to the
extent of the severance benefits provided for by the Plan. The Company expressly
reserves the right to dismiss any Employee at any time and for any reason
without regard to the impact of the dismissal on the Employee’s rights under the
Plan.

 

10.2                        Construction. The Plan shall be governed by and
construed in accordance with the substantive laws but not the choice of law
rules of the state of New York, except to the extent that such laws have been
superseded by federal law.

 

10.3                        Expenses of the Plan. The expenses of establishment
and administration of the Plan shall be paid by the Company.

 

10.4                        Section 409A. It is intended that the benefits under
the Plan (including all amendments thereto) are either exempt from, or compliant
with, the requirements of Section 409A, so as to prevent the inclusion in gross
income of any benefits accrued hereunder in a taxable year prior to the taxable
year or years in which such amount would otherwise be actually distributed or
made available to the Employees. The Plan shall be administered and interpreted
to the extent possible in a manner consistent with that intent and the Company’s
Policy Regarding Section 409A Compliance. Notwithstanding the terms of
Article Four, to the extent that a distribution to an Employee is not exempt
from Section 409A and is required to be delayed by six months pursuant to
Section 409A, such distribution shall be made no earlier than the first day of
the seventh month following the Employee’s Termination of Employment. The amount
of such payment will equal the sum of the payments that would have been paid to
the Employee during the six-month period immediately following the Employee’s
Termination of Employment had the payment commenced as of such date. If the
Employee is receiving installment payments, the remaining severance benefits
shall be paid according to the installment schedule.

 

*              *              *              *              *

 

23

--------------------------------------------------------------------------------
